


110 HRES 484 IH: Congressional Budget Act of 1974
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 484
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2007
			Mr. Shuler (for
			 himself, Mr. Chandler,
			 Ms. Harman,
			 Mr. Barrow,
			 Mr. Cardoza,
			 Mr. Cooper,
			 Mr. Costa,
			 Mrs. Gillibrand,
			 Mr. Moore of Kansas,
			 Mr. Ross, Mr. Tanner, Mr.
			 Taylor, Ms. Herseth
			 Sandlin, Mr. Wilson of
			 Ohio, Mr. Salazar,
			 Mr. Schiff,
			 Mr. Melancon,
			 Mr. Boyd of Florida,
			 Mr. McIntyre,
			 Mr. Michaud,
			 Mr. Hill, Mr. Ellsworth, Mr.
			 Matheson, Mr. Bishop of
			 Georgia, Mr. Patrick J. Murphy of
			 Pennsylvania, Mr. Berry,
			 Mr. Lincoln Davis of Tennessee, and
			 Mr. Mahoney of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to strengthen the budget process.
	
	
		That(a)the last sentence of
			 clause 7(e) of rule XXII of Rules of the House of Representatives is amended by
			 inserting and shall contain, where practicable, the estimate of costs
			 described in section 308(a)(2) of the Congressional Budget Act of 1974
			 before the period.
			(b)Clause 7 of rule
			 XXII of Rules of the House of Representatives is amended by adding at the end
			 the following new paragraph:
				
					(f)It shall not be in
				order to consider a conference report unless it contains an estimate of costs
				as described in the last sentence of paragraph
				(e).
					.2.Roll call votes required for new
		spending over $50,000,000Clause 10 of rule
			 XX of the Rules of the House of Representatives is amended by inserting
			 authorizing or providing new budget authority of not less than
			 $50,000,000 before making general appropriations and by
			 adding at the end the following new sentence: The Speaker may not
			 entertain a unanimous consent request or motion to suspend this
			 clause..
		3.Searchable earmarks list
		requirementClause 9 of rule XXI of the Rules of the
			 House of Representatives is amended as follows:
			(1)in paragraph (a)(1), by inserting ,
			 which shall be made available on the Internet in a searchable format to the
			 general public for at least 48 hours before consideration, after
			 a list;
			(2)in paragraph (a)(2), by inserting ,
			 which shall be made available on the Internet in a searchable format to the
			 general public for at least 48 hours before consideration, after
			 a list; and
			(3)in paragraph (a)(4), by inserting ,
			 which shall be made available on the Internet in a searchable format to the
			 general public for at least 48 hours before consideration, after
			 a list.
			4.Same-day consideration of rules committee
		reportsIn
			 rule XIII of the Rules of the House of Representatives, clause 6(a) is amended
			 by striking the same day and inserting the same calendar
			 day or less than 17 hours after that.
		5.Two-Thirds requirement for certain waivers
		under the rules(a)Two-Thirds
			 RequirementClause 6(c) of rule XIII of the Rules of the House of
			 Representatives is amended by striking the period and inserting a semicolon at
			 the end of subparagraph (2) and by adding at the end the following new
			 subparagraph:
				
					(3)a rule or order
				which would waive the layover requirement of clause 8 of rule XXII concerning
				the availability of reports, would waive the three-day layover requirement or
				the three-day Internet availability requirement of clause 4(a)(1) of this rule
				or of clause 8(a)(1) of rule XXII, or would waive the scope requirement of the
				last sentence of clause 9 of rule XXII by a vote of less than two-thirds of the
				Members voting, a quorum being
				present.
					.
			(b)Conforming
			 AmendmentClause 6(a) of rule XIII of the Rules of the House of
			 Representatives is amended by striking subparagraph (2), by inserting
			 or after the semicolon at the end of subparagraph (1), and by
			 redesignating subparagraph (3) as subparagraph (2).
			6.Two-Thirds requirement for availability
		of certain measures on the Internet(a)Clause 4(a)(1) of rule
			 XIII of the Rules of the House of Representatives is amended by inserting
			 and until the third such calendar day on which the underlying measure or
			 matter has been made available by the Committee on Rules on its Internet
			 site before the period.
			(b)Clause 8(a)(1)(A)
			 of rule XXII of the Rules of the House of Representatives is amended by
			 inserting and until the third such calendar day on which such conference
			 report and joint explanatory statement have been made available by the standing
			 committee of the House with subject matter jurisdiction over the underlying
			 legislation on its Internet site before the semicolon.
			7.Written justification for
		earmarksClause 2 of rule
			 XXI of the Rules of the House of Representatives is amended by adding at the
			 end the following new paragraph:
			
				(g)The report that
				accompanies any general appropriation bill shall contain a separate written
				justification for each earmark contained in such bill or
				report.
				.8.Mandatory oversightClause 2(d) of rule
			 X of the Rules of the House of Representatives is amended by adding at the end
			 the following new subparagraph:
			
				(3)Not later than July 1 in the first
				session of a Congress, and at six-month intervals thereafter during that
				Congress, each committee shall submit reports to the Speaker and the minority
				leader respecting the committee’s compliance with its oversight plan.
				Committees shall make these reports available to the
				public.
				.
		
